—Appeal from a judgment of the Supreme Court (Williams, J.), entered December 23, 1997 in Albany County, which dismissed petitioner’s application, in a proceeding pur*836suant to CPLR article 78, to review a determination of respondent which denied petitioner’s request to participate in a temporary release program.
Although noting petitioner’s clean disciplinary record and participation in a substance abuse program, petitioner’s application for permission to participate in a temporary release program was nevertheless denied based upon, inter alia, his history of recidivism, his failure to previously adhere to work release rules and the fact that petitioner’s current drug-related offense was perpetrated while he was on parole. Supreme Court dismissed petitioner’s application for CPLR article 78 review and this appeal ensued. We affirm. Inasmuch as participation in a temporary release program is a privilege and respondent’s determination neither violated a statutory requirement or constitutional right nor was it affected by irrationality bordering on impropriety (see, Matter of Williams v Recore, 251 AD2d 833; Matter of Bruno v Recore, 227 AD2d 709, 709-710), we find no reason to disturb it.
Cardona, P. J., Mikoll, Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, without costs.